Case: 16-50900      Document: 00514252404         Page: 1    Date Filed: 11/28/2017




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 16-50900
                                                                                    Fif h Circuit

                                                                                  FILED
                                  Summary Calendar                         November 28, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

EDUARDO ROCHA, SR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:14-CR-1068-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Eduardo Rocha, Sr., appeals his conviction for two counts of conspiracy
to commit hostage taking and his concurrent sentences of life imprisonment.
Rocha argues that the evidence was insufficient to support his convictions for
conspiring to commit hostage taking because the Government did not prove
that he detained the illegal aliens against their will. Rocha did not move for a
judgment of acquittal during or at the conclusion of the trial; therefore, review



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50900    Document: 00514252404     Page: 2   Date Filed: 11/28/2017


                                 No. 16-50900

is for plain error. See United States v. Delgado, 672 F.3d 320, 330-32 (5th Cir.
2012) (en banc).
      Rocha’s assertion that the aliens voluntarily remained in the house is
not supported by any evidence in the record. To the contrary, there was
overwhelming evidence presented that Rocha was “the boss” of the smuggling
operation and that he directed the transportation of hundreds of illegal aliens
and the extortion of fees from their family members to obtain their release.
The evidence also revealed that Rocha was often present in the trailer where
the aliens were being held hostage and that he was aware of, or ordered the
use of torture and rape to compel the family members to pay additional funds.
Even under the ordinary standard of review that applies to a preserved
sufficiency claim, the evidence was sufficient to support the convictions. See
United States v. Anderson, 174 F.3d 515, 522 (5th Cir. 1999). Therefore, it
follows that the record was not devoid of evidence to support Rocha’s
convictions for conspiracy to participate in hostage taking and, therefore, he
failed to demonstrate plain error. See Delgado, 672 F.3d at 331; United States
v. Ibarra-Zelaya, 465 F.3d 596, 602 (5th Cir. 2006).
      Second, Rocha argues that his life sentences are substantively
unreasonable in light of his age, poor health, family relationships, and the fact
that the victims did not lose their lives.    He contends that there was an
unwarranted disparity in his sentence when compared to sentences received
by similarly situated defendants.
      The record reflects that the district court considered the mitigating
circumstances presented by counsel but determined that such circumstances
did not outweigh the gravity of the harm caused by Rocha. Rocha did not
provide any evidence of an unwarranted disparity at sentencing. See United
States v. Balleza, 613 F.3d 432, 435 (5th Cir. 2010). We will not reweigh the



                                       2
    Case: 16-50900   Document: 00514252404    Page: 3   Date Filed: 11/28/2017


                               No. 16-50900

factors considered by the district court in imposing a guidelines range
sentence. See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
Cir.2008). Rocha has not rebutted the presumption of reasonableness given to
his guidelines range sentences. See United States v. Cooks, 589 F.3d 173, 186
(5th Cir.2009).
      AFFIRMED.




                                     3